EXHIBIT 10.2
 
[ptxlogo.jpg]
May 10, 2013
 
Dear Mr. Pearce:


Position Offered; Duties.  We are pleased to extend an offer of employment to
you with Pernix Therapeutics Holdings, Inc. (the “Company”).  You are being
offered a full-time position as Chief Executive Officer. You will be expected to
work on a full time basis, which is generally construed to mean forty (40) hours
per week, and you will be compensated on a semi-monthly basis, on the 15th and
last day of each month.  You will be expected to provide services typically
provided by a Chief Executive Officer of a publicly traded company doing the
business conducted by Pernix Therapeutics Holdings, Inc. and all of its
subsidiaries (collectively, “Pernix”), and such other duties and
responsibilities as may from time to time be assigned by the Company’s Board of
Directors (the “Board”).   You will report directly to the Board.  You will be
considered an executive officer for purposes of Section 16 of the Securities
Exchange Act of 1934.


Compensation.  Your compensation package is as follows:


●  
Base salary will be set at $350,000 annually.

●  
Grant of a restricted stock award of 250,000 shares of the Company’s common
stock on the first day of your employment pursuant to the Company’s equity
incentive plan.  These restricted shares vest in three equal installments
starting with the first anniversary of the execution of this letter.

●  
Grant of an option to purchase 250,000 shares of the Company’s common stock on
the first day of your employment pursuant to the Company’s equity incentive
plan.  These options vest in three equal installments starting with the first
anniversary of the execution of this letter.  Both the stock award and the
option are granted pursuant to the Company’s equity incentive plan which
provides for acceleration of vesting upon a change of control as defined in such
plan.



Stock Purchase Obligation.  In connection with your employment, you agree to
purchase 250,000 shares of the Company’s common stock under a 10b5-1 plan to be
established as soon as practicable after your first day of employment.


At-Will; Severance.  You will be hired as an at-will employee.  If you are
terminated by the Company or you resign for Good Reason, all restrictions on
exercise relating to any equity awards will lapse, and all of your equity awards
will otherwise vest.  If you are terminated by the Company or resign with Good
Reason, your options will remain exercisable for the remaining term of the
option.


“Good Reason” shall consist of (i) a material diminution in your base
compensation; (ii) a material diminution in your authority, duties or
responsibilities; (iii) a material change in the geographic location at which
you must perform your duties; or (iv) any other action or inaction that
constitutes a material breach by the Company under this letter agreement.


Confidentiality.  Both during and after the term of your employment, you will
adhere to the Company’s policy on keeping confidential the Company’s
confidential information.


Additional Benefits.  You will be eligible for health insurance, dental
insurance, life, short term and long term disability insurance on the first day
of the month following one month of consecutive employment.  Medical and dental
insurance is available for your dependents as well.   Currently, Pernix will pay
your family insurance premium for these benefits with no contribution required
from you.  However, this benefit level could change in the future requiring an
employee contribution, provided that you will not receive benefits less than
others at comparable levels of responsibility. You are eligible for our 401k
plan upon completion of the requirements listed in the Employee Handbook. 
Please read, sign and return the acknowledgement located on the last page of the
handbook. (Provided separately).


Immigration.  Under the Immigration Reform and Control Act (IRCA), our company
is required to verify the identity and work authorization of all newly hired
employees.  Therefore, you may be required to complete the I-9 form upon hire. 
Within three business days of beginning employment, you will need to supply
acceptable documentation (as noted on the enclosed I-9 form) of your identity
and work authorization.
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
EMPLOYMENT AT-WILL.  OUR COMPANY ADHERES TO A POLICY OF EMPLOYMENT-AT-WILL WHICH
ALLOWS EITHER PARTY TO TERMINATE THE EMPLOYMENT RELATIONSHIP AT ANY TIME, FOR
ANY REASON, WITH OR WITHOUT CAUSE OR NOTICE.


Drug Screening.  As with all potential employees, you will undergo a background
check and you will be required to take a drug screening test which will be
conducted in accordance with applicable federal, state and local laws.  Your
employment is contingent on successful completion of your drug screening and
background checks.


Your employment under the terms of this letter begins upon our receipt of your
signature to this letter and to Exhibit A attached hereto. If you have any
questions concerning the above details, please contact me immediately at (800)
793-2145, x-3004.


Sincerely,


PERNIX THERAPEUTICS HOLDINGS, INC.


/s/James
Smith                                                                        
James Smith, Chairman of the Compensation Committee
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 


I have read and accept the terms of this employment offer from Pernix
Therapeutics Holdings, Inc.


AGREED TO AND ACKNOWLEDGED
THIS 10th DAY OF MAY, 2013:






  /s/Michael
Pearce                                                                                                                                                       
Michael Pearce